Citation Nr: 1533748	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-29 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a heart condition secondary to diabetes mellitus.  

3.  Entitlement to service connection for hypertension secondary to diabetes mellitus. 

4.  Entitlement to service connection for vision problems secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for vision problems secondary to diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence shows that the Veteran was pre-diabetic in service and diabetes mellitus manifested to a compensable degree within one year after separation from service. 

2.  The evidence shows that the Veteran's ischemic heart disease is related to his diabetes mellitus.  

3.  The evidence shows that the Veteran's hypertension is related to his diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for secondary service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

3.  The criteria for secondary service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for diabetes mellitus, ischemic heart disease, and hypertension, which represents a full grant of those benefits sought.  As such, no discussion of VA's duties to notify and assist is necessary. 

Service Connection - Diabetes Mellitus

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Diabetes mellitus is one of the chronic diseases enumerated under 38 C.F.R. § 3.309(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran's VA treatment records reflect a current diagnosis of diabetes mellitus (see, e.g., June 2010, September 2010 VA treatment records).  

The Veteran's service treatment records contain ample documentation of elevated glucose levels, a profile for separate food rations, and a determination that he was pre-diabetic in service.  A February 1971 physical profile contains the diagnosis of "pre-diabetes."  The profile stated that the condition was permanent, and that the Veteran could not be assigned where separate rations were not available.  A May 1971 service treatment note reflects that the Veteran continued to be pre-diabetic.  A September 1973 letter from a medical officer states that the Veteran was pre-diabetic and required separate rations, and that he had a permanent profile reflecting such.  An August 1975 service treatment record indicates that the Veteran was seen for additional pre-diabetic testing, and the note reflects that the Veteran had not been placed on a restricted diet as required by his physical profile.  A June 1978 medical history indicates that the Veteran had a history of high blood sugar in service.

During the Veteran's Board hearing in May 2015, he testified that within one year of service, his private doctor, Dr. L., diagnosed him with diabetes and prescribed metformin, which, as the Board observes, is a diabetes medication.  The Veteran reported that the private treatment records from Dr. L. were no longer available due to the passage of time.  However, the Veteran is competent to report what his doctor told him and what he was prescribed.  See Jandreau, 492 F.3d at 1376-77.  Since the Veteran was taking medication for diabetes within one year of service, this condition had therefore manifested to a compensable degree under Diagnostic Code 7913 (diabetes mellitus) within one year of service.  Diabetes mellitus is one of the chronic conditions listed in 38 C.F.R. § 3.309(a).  Under that regulation, read in conjunction with 38 C.F.R. § 3.307, if diabetes mellitus manifests to a compensable degree within one year of service, the condition shall be presumed to have been incurred in service.  Such is the case here.  As a result, service connection is warranted on a presumptive basis for diabetes mellitus.               

Secondary Service Connection - Ischemic Heart Disease and Hypertension

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this decision, the Board grants service connection for diabetes mellitus.  The record reflects current diagnoses of ischemic heart disease and hypertension (see, e.g., April 2013 physician statement, June 2014 VA examination report).  According to the June 2014 VA examination report for heart disease and hypertension, the examiner concluded that both of these conditions were at least as likely as not related to diabetes mellitus.  Although the examination report also contains some contradictory findings, when affording the Veteran the benefit of the doubt, the medical findings of a nexus between each of these conditions and diabetes are sufficient to demonstrate that it is at least as likely as not that these conditions are related to the Veteran's service-connected diabetes mellitus.  Thus, when viewed in the light most favorable to the Veteran, the criteria for secondary service connection have been met for ischemic heart disease and hypertension.     
 

ORDER

Service connection for diabetes mellitus is granted.

Service connection for ischemic heart disease is granted. 

Service connection for hypertension is granted.  

REMAND

The Veteran has not been afforded a VA eye examination to address his claimed vision problems.  The Veteran has asserted that his eye disorder is due to his diabetes mellitus.  See, e.g., May 2015 Board hearing transcript.  Since the Board grants service connection for diabetes mellitus in this decision, a VA examination is needed under VA's duty to assist in order to address the Veteran's claimed vision problems.  

The Court has held that a secondary service connection claim encompasses both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.")  In Allen, the Court held that the phrases "caused by" and "related to" did not address the aggravation aspect of secondary service connection.  In light of the foregoing, for each eye condition diagnosed on examination, the examiner must provide opinions as to whether the condition was caused by or aggravated by the Veteran's diabetes mellitus or the aggregate impact of his service-connected disabilities.  

On remand, the RO should also update the Veteran's VA treatment records, and the Veteran should be provided an opportunity to submit any outstanding private treatment records relating to his visions problems, or authorize VA to obtain such records on his behalf.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his vision problems.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above development has been completed, schedule the Veteran for a VA eye examination by an appropriate professional.  The claims file should be reviewed by the examiner in conjunction with the examination.  All appropriate testing should be conducted, and all findings reported in detail. 

First, the examiner should identify all eye conditions present on examination.  

Then, for each diagnosed eye condition, the examiner must provide opinions as to the following:

(a) Is it at least as likely as not that the Veteran's eye condition was caused by his service-connected diabetes mellitus, or by any other service-connected disability, or by the aggregate impact of his service-connected disabilities?

(b) Is it at least as likely as not that the Veteran's eye condition was aggravated by his service-connected diabetes mellitus, or by any other service-connected disability, or by the aggregate impact of his service-connected disabilities?

An explanation should be provided for all opinions expressed. 

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


